Dear Mr. Templet:
Please be advised that our office is in receipt of your opinion request wherein you inquired about the responsibility and obligation of the appointing authority to the Waterworks District Board when appointing a replacement member. More specifically, you asked:
  Is the appointing authority obligated to name the replacement immediately or are they allowed to delay appointing a replacement for an indefinite amount of time?
Are there any time constraints on naming a replacement?
The answer to your question can be found in Louisiana R.S. 33:3813, which provides for the appointments of waterworks commissioners. La.R.S.33:3813 states in pertinent part:
  I. Any vacancy which occurs by expiration or otherwise of any commissioner appointed by the police jury shall thereafter be filled by the police jury, at its sole discretion and any vacancy which occurs by expiration or otherwise of any commissioner appointed by the governing authority of a municipality included in the district shall thereafter be filled by the governing authority of said municipality, at its sole discretion.
Thus, it is our opinion that the Assumption Parish Waterworks District No. 1 has full discretion in filling the vacancy of the board, as the law provides for same, and such action should be done in a reasonable amount of time.
We hope this opinion sufficiently answers your questions. If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ___________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL/VLC;mjb